PER CURIAM.
The issue on appeal is whether there was sufficient evidence presented to support the appeals referee’s decision that Negron was properly discharged for misconduct pursuant to section 443.036(26), and the consequent denial of receiving unemployment compensation benefits.1 However, Negron has provided us with no transcript of the hearing. Therefore we cannot review that issue,2 and the decision below comes to us with a presumption of correctness. Wolfson v. Unemployment Appeals Commission, 649 So.2d 363 (Fla. 5th DCA 1995).
AFFIRMED.
DAUKSCH, W. SHARP and ANTOON, JJ., concur.

. '§ 443.101(l)(a)2, Fla. Stat.


. See Estrada v. Unemployment Appeals Commission, 693 So.2d 1091 (Fla. 5th DCA 1997).